 Case 1:19-cv-03354-VM Document 45 Filed 06/16/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------X
OKLAHOMA POLICE PENSION FUND AND      :               June 16, 2020
RETIREMENT SYSTEM, et al.,            :
                                      :
                    Plaintiffs,       :
                                      : 19 Civ. 3354 (VM)
     - against -                      :
                                      :       ORDER
TELIGENT, INC., et al.,               :
                                      :
                    Defendants.       :
--------------------------------------X
VICTOR MARRERO, United States District Judge.

     The Court will hold a conference in this matter to

discuss the parties’ recent submissions and the status of the

case. The parties have advised the Court that they are

available on Friday, June 19, 2020, at 2:30 p.m. Accordingly,

and in light of the ongoing public health emergency, the

conference will take place by telephone on Friday, June 19,

2020, at 2:30 p.m. The parties are directed to use the

following dial-in: 1-888-363-4749 (international callers dial

1-215-446-3662); access code: 8392198.



SO ORDERED.

Dated:    New York, New York
          16 June 2020


                                       ________________________
                                       ____
                                       __ ____
                                             ____
                                                ___
                                                  ____
                                                  ____
                                                    ____
                                                      _____
                                                        _____
                                                            ____
                                                               ___
                                                                 __
                                                                  ___
                                                                    _
                                             Victor
                                             Vic
                                               icto
                                                  tor
                                                  tor Marrero
                                                       Marr
                                                       Ma rrer
                                                          rr
                                                           reer
                                                              ro
                                                 U.S.D.J.
                                                  U.S.D
                                                   .SS.D
                                                      .D.J
                                                         .J.
